               Case 2:21-cv-00949-GMN-EJY Document 18 Filed 06/15/21 Page 1 of 2



1    LEONARD T. FINK, ESQ.
     Nevada Bar No. 6296
2    SPRINGEL & FINK LLP
     9075 W. Diablo Drive, Suite 302
3    Las Vegas, Nevada 89148
     Telephone: (702) 804-0706
4    E-Mail:    lfink@springelfink.com
5    Attorneys for Defendant,
     CACH, LLC
6
7                                     UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
8
9    WOLFGANG R. ALTENBURG, an individual,                   Case No.: 2:21-cv-00949-GMN-EJY
10                             Plaintiff,
11   vs.                                                     STIPULATION TO EXTEND DEFENDANT
                                                             CACH, LLC’S TIME TO RESPOND TO
12   AMERICAN EXPRESS NATIONAL BANK, a                       COMPLAINT (First Request)
     national banking association; BARCLAYS
13   BANK DELAWARE, a foreign corporation;
     CACH, LLC, a foreign limited-liability
14   company; CAPITAL ONE BANK USA, N.A., a
     national banking association; CREDIT ONE
15   FINANCIAL, a domestic corporation;
     DISCOVER FINANCIAL SERVICES LLC, a
16   foreign limited-liability company; JP MORGAN
     CHASE BANK, N.A., a national banking
17   association; PORTFOLIO RECOVERY
     ASSOCIATES, LLC, a foreign limited-liability
18   company; EQUIFAX INFORMATION
     SERVICES, LLC, a foreign limited-liability
19   company; EXPERIAN INFORMATION
     SOLUTIONS, INC., a foreign corporation;
20   TRANS UNION LLC, a foreign limited-liability
     company,
21
                               Defendants.
22
23
24             Defendant CACH, LLC (“CACH”) and Plaintiff WOLFGANG R. ALTENBURG (“Plaintiff”)
25   (collectively, the “Parties”) stipulate and agree as follows:
26         •   CACH’s time to respond to Plaintiff’s complaint (ECF No. 1), filed on May 18, 2021, will be
27             continued from June 15, 2021 to July 13, 2021 (28 days); and
28   ///




                                                  -1-
            Case 2:21-cv-00949-GMN-EJY Document 18 Filed 06/15/21 Page 2 of 2



1       •   CACH requires additional time to investigate Plaintiff’s allegations and respond to Plaintiff’s
2           complaint. This is CACH’s first request for an extension.
3
4           DATED this 15th day of June, 2021           LAW OFFICE OF KEVIN L. HERNANDEZ
5
                                                        /s/ Kevin L. Hernandez
6                                                By:    ____________________________________
                                                        KEVIN L. HERNANDEZ, ESQ.
7                                                       Nevada Bar No. 12594
                                                        8872 S. Eastern Ave., Suite. 270
8
                                                        Las Vegas, Nevada 89123
9                                                       Attorney for Plaintiff WOLFGANG R. ALTENBURG

10
            DATED this 15th day of June, 2021           SPRINGEL & FINK LLP
11
                                                        /s/ Leonard T. Fink
12
                                                 By:    ___________________________
13                                                      LEONARD T. FINK, ESQ.
                                                        Nevada Bar No. 6296
14                                                      9075 W. Diablo Drive, Suite 302
15                                                      Las Vegas, Nevada 89148
                                                        Attorneys for Defendant CACH, LLC
16
17          IT IS SO ORDERED:
18
19
20   DATED: June 15, 2021                        _________________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
21
                                                 U.S.D.C. Case No.: 2:21-cv-00949-GMN-EJY
22
23
24
25
26
27
28




                                                -2-
